Citation Nr: 1100271	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1974, 
September 1981 to December 1981, and in May 2001.  He also had 
additional service in the Army National Guard, including on 
active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge of the Board 
presided while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.  During the hearing, 
the Veteran submitted additional evidence in support of his claim 
and waived his right to have the RO initially consider it.  See 
38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran has a 
cervical spine disorder that was incurred during his period of 
active service.


CONCLUSION OF LAW

The criteria for service connection a cervical spine disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for a cervical spine disorder.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA is, 
among other things, full-time duty in the Armed Forces performed 
by Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. 
§ 3.6(c)(1) (2010).

National Guard duty is distinguishable from other Reserve service 
in that a member of the National Guard may be called to duty by 
the governor of their state. "[M]embers of the National Guard 
only serve the federal military when they are formally called 
into the military service of the United States [, at] all other 
times, National Guard members serve solely as members of the 
State militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic 
eligibility for Veterans benefits based on a period of duty as a 
member of a state National Guard, a National Guardsman must have 
been ordered into Federal service by the President of the United 
States, see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 
505.  Id. 

The first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence of 
the existence of the currently claimed disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the report of a February 2010 
VA examination report provides the following relevant diagnoses:  
status post injury of neck related to bus injury accident in 
2001; status post anterior/posterior cervical fusion secondary to 
neck injury; and spastic quadriparesis secondary to myelomalacia, 
secondary to previous accident and cervical spine injury.  So 
there is no disputing he has a cervical spine disability with 
bilateral upper extremity neurological manifestations.  Thus, the 
determinative issue is whether his claimed condition is 
attributable to his period of active service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran attributes his cervical spine 
disorder with bilateral upper extremity neurological 
manifestations to injuries sustained during a May 2001 bus 
accident while he was on ACDUTRA.  See his October 2010 hearing 
testimony.

Although the Veteran, as a layman, is competent to provide 
evidence of his observations -such as being in a bus accident, he 
is not competent to provide evidence requiring medical knowledge 
and training, such as linking his claimed disability to that 
asserted in-service accident.  See Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  See 
also 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).

That said, the Veteran's service records confirm that in May 
2001, he was involved in a bus accident as he asserts.  
Furthermore, a Report of Investigation, Line of Duty and 
Misconduct Status  (DD Form 261) indicates the Veteran was on 
ACDUTRA when the accident occurred.  So his service records 
confirm his assertions regarding the in-service accident and his 
status.

However, there must still be competent medical evidence linking 
the Veteran's claimed disability to that confirmed May 2001 
accident in service; and, arguably, there is competent medical 
evidence for and against the Veteran's claim.  See Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

On the one hand, the report of the Veteran's September 2007 VA 
examination indicates the examiner could not find any connection 
between the Veteran's "neck condition" and the bus accident of 
2001.  It further indicates the examiner's rationale was that 
there were no complaints of neck pain during the February 2005 
and September 2006 VA examinations.  

Conversely, the report of the Veteran's February 2010 VA 
examination attributes the Veteran's cervical spine and bilateral 
upper extremity neurological symptoms to the May 2001in-service 
bus accident.  The examiner indicated that the May 2001 bus 
accident was the origin of both the Veteran's quadriparesis and 
his neck problem.  

In evaluating the probative value of these medical opinions for 
and against the claim, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . [and that] the credibility and 
weight to be attached to these opinions [are] within the province 
of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

While the Board may not reject a favorable (or unfavorable) 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert, 5 Vet. App. at 
33.  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board, however, may appropriately favor the opinion of one 
competent medical authority over another, provided that it offers 
an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).

With this in mind as the backdrop in weighing the probative value 
of these opinions for and against the claim, the Board sees the 
record indicates that the VA examiner who prepared the February 
2010 examination report did not review the Veteran's claims file 
in making his favorable determination, whereas the record shows 
the VA examiner who provided the September 2007 report did review 
the claims file for the pertinent medical and other history in 
commenting unfavorably.  But see, too, Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008), wherein the Court discusses, in great 
detail, how to assess the probative weight of medical opinions 
and the value of reviewing the claims folder.  The Court holds 
that with respect to claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, "[i]t is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  By 
contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, there is no indication the favorable opinion in the report 
of the February 2010 VA examination was compromised in any way by 
the history that provided the basis of that favorable opinion - 
even if the Veteran provided that history rather than this doctor 
independently reviewing the claims file.  In Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board 
may not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. Nicholson, 19 
Vet. App. 427 (2006), reliance on a Veteran's statements renders 
a medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.  In this 
particular instance, there is no inherent reason to question the 
Veteran's credibility or the history that he provided to this 
doctor, which at least partly formed the basis of this favorable 
medical opinion, because the May 2001 accident in question is 
confirmed by the record.  

The Board, therefore, concludes the medical nexus evidence 
supporting the claim is just as probative as the medical nexus 
evidence against the claim.  Both were thorough, well-reasoned, 
and based on an objective examination of the Veteran and in 
consideration of his relevant medical history.  Hence, each 
opinion has the proper foundation and predicate and, therefore, 
is entitled to significant probative weight.  See Elkins v. 
Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 
(1993).  Therefore, it is just as likely as not the Veteran's 
cervical spine disability with bilateral upper extremity 
neurological manifestations is attributable to his military 
service -particularly to the bus accident in May 2001.  
Therefore, his claim must be granted with resolution of all 
reasonable doubt in his favor concerning this determinative issue 
of etiology.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disorder is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


